UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     HAZEL ELIZABETH SCOTT,                          DOCKET NUMBER
                  Appellant,                         AT-0831-13-7351-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: August 20, 2014
       MANAGEMENT,
                   Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Hazel Elizabeth Scott, North Charleston, South Carolina, pro se.

           Christopher H. Ziebarth, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed for lack of jurisdiction her appeal of the Office of Personnel
     Management’s (OPM’s) letter concerning the appellant’s request for benefits
     provided by the Federal Employees’ Group Life Insurance (FEGLI) program.

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     Generally, we grant petitions such as this one only when: the initial decision
     contains erroneous findings of material fact; the initial decision is based on an
     erroneous interpretation of statute or regulation or the erroneous application of
     the law to the facts of the case; the judge’s rulings during either the course of the
     appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.        See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2         The appellant initiated a Board appeal challenging OPM’s December 21,
     2012 letter concerning her request for benefits provided by the FEGLI program.
     Initial Appeal File (IAF), Tab 1 at 3-4; see IAF, Tab 5 at 5. The administrative
     judge apprised the appellant of her burden of establishing the Board’s jurisdiction
     by a preponderance of the evidence. IAF, Tab 3 at 1. The administrative judge
     further informed the appellant that the Board lacks jurisdiction over the
     administration of the FEGLI program and issued a show cause order providing the
     appellant with the opportunity to submit evidence and argument to prove that her
     appeal was within the Board’s jurisdiction. Id. at 1-3. The administrative judge
     also stayed addressing the merits of the appeal until after jurisdiction was
     established and notified the parties when the record on the jurisdictional issue
     would close. Id. at 2-3. The appellant filed a response. IAF, Tab 7.
¶3         In an initial decision issued without holding the requested hearing, the
     administrative judge dismissed the appeal for lack of jurisdiction. IAF, Tab 8,
     Initial Decision (ID) at 1, 3. The administrative judge found that the Board lacks
                                                                                     3

     jurisdiction over the appellant’s claim regarding the administration of FEGLI
     benefits. ID at 1-3. The appellant has filed a petition for review. Petition for
     Review (PFR) File, Tab 1. The agency has filed a response. PFR File, Tab 4.
¶4         In her petition for review, the appellant generally reasserts her allegation
     that OPM wrongfully denied her request regarding FEGLI coverage. PFR File,
     Tab 1 at 4-6. The appellant has not submitted any new and material argument or
     evidence to warrant disturbing the administrative judge’s finding that the Board
     lacks jurisdiction over her claim.   See 5 C.F.R. § 1201.115(d).     The Board’s
     jurisdiction is not plenary; it is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.       Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). The appellant has the burden
     of establishing by a preponderance of the evidence that the Board has jurisdiction
     over her appeal. 5 C.F.R. § 1201.56(a)(2)(i).
¶5         The provisions of the U.S. Code granting the Board jurisdiction over
     appeals from final decisions of OPM in administering the federal retirement
     systems are found at 5 U.S.C. § 8347(d)(1) (Civil Service Retirement System
     (CSRS)) and 5 U.S.C. § 8461(e)(1) (Federal Employees’ Retirement System
     (FERS)). Lewis v. Merit Systems Protection Board, 301 F.3d 1352, 1354 (Fed.
     Cir. 2002).   Both of these statutory provisions authorize appeals from OPM
     decisions in administering their respective chapters:         section 8347(d)(1)
     authorizes appeals from final decisions under chapter 83 of Title 5 (CSRS), and
     section 8461(e)(1) authorizes appeals from final decisions under chapter 84 of
     Title 5 (FERS). See Lewis, 301 F.3d at 1354. Life insurance benefits paid under
     the FEGLI Act, 5 U.S.C. §§ 8701 et seq., however, are governed by chapter 87 of
     Title 5.   Richards v. Office of Personnel Management, 97 M.S.P.R. 291, ¶ 6
     (2004). Jurisdiction over claims based on chapter 87 is expressly placed in the
     United States district courts and the Court of Federal Claims by 5 U.S.C. § 8715.
     See Lewis, 301 F.3d at 1353.
                                                                                         4

¶6         Because life insurance provisions for federal employees are not subject to
     chapters 83 or 84 of Title 5, they are not included in the assignment of
     jurisdiction to the Board. Id. at 1353-54 (jurisdiction over the appellant’s right to
     appeal OPM’s refusal to permit him to purchase additional life insurance lay in
     the United States Court of Federal Claims or the United States district courts, not
     with the Board); see Richards, 97 M.S.P.R. 291, ¶¶ 6-7 (the Board clearly lacks
     jurisdiction to consider the appellant’s appeal of OPM’s decision to deny her
     FEGLI election).     Thus, as a matter of law, the Board lacks jurisdiction to
     consider the appellant’s appeal of OPM’s December 21, 2012 letter concerning
     coverage under the FEGLI program.
¶7         On review, the appellant makes several broad allegations that the
     administrative judge did not follow required procedures during the course of the
     initial appeal. PFR File, Tab 1 at 4-6. Specifically, the appellant alleges that the
     administrative judge failed to evaluate all the pertinent evidence, failed to advise
     her of any further actions in reference to her case, failed to investigate her claims,
     denied her request for a hearing, failed to notify her that her initial appeal had
     been closed, and denied her right to engage in discovery. Id.
¶8         The appellant’s allegations do not show that the administrative judge made
     any procedural error. See 5 C.F.R. § 1201.115(c). The administrative judge’s
     failure to mention all of the evidence of record does not mean that she did not
     consider it in reaching her decision. Marques v. Department of Health & Human
     Services, 22 M.S.P.R. 129, 132 (1984), aff’d, 776 F.2d 1062 (Fed. Cir. 1985)
     (Table). Also, the administrative judge properly considered, as specified in the
     show cause order, only evidence bearing on the jurisdictional issue and not on the
     merits. See IAF, Tab 3 at 2-3. The appellant had notice of Board procedures
     through the acknowledgment order and the show cause order and thus was aware
     of any actions she could take in reference to her case. IAF, Tabs 2, 3. The Board
     lacks investigative authority, so it could not investigate the appellant’s claims.
     See 5 U.S.C. § 1204. There is no statutory requirement that the Board hold a
                                                                                         5

     hearing on the threshold issue of jurisdiction.         Manning v. Merit Systems
     Protection Board, 742 F.2d 1424, 1427 (Fed. Cir. 1984). Here, the administrative
     judge did not hold a hearing because she properly found that there was no factual
     dispute on the issue of jurisdiction. ID at 1; see Manning, 742 F.2d at 1427-28.
     The appellant offered no evidence supporting her allegation that she did not
     receive the initial decision by mail or lacked notice that her initial appeal had
     closed. See PFR File, Tab 1 at 4-6. We presume that the initial decision was
     duly delivered to, and received by, the appellant because the certificate of service
     shows that the initial decision was mailed to the appellant’s address of record.
     IAF, Tab 9; see Deville v. Government Printing Office, 93 M.S.P.R. 187, ¶ 11
     (2002).   Finally, the administrative judge did not prevent the appellant from
     engaging in discovery.      The administrative judge informed the appellant of
     discovery procedures in the acknowledgment order and later, in the stay cause
     order, limited the record to the jurisdictional issue. See IAF, Tab 2 at 3, Tab 3 at
     2-3. The appellant failed to initiate discovery, relevant to the jurisdictional issue,
     by serving a request for discovery on the agency or filing a motion to compel
     discovery. See 5 C.F.R. § 1201.73.
¶9         Moreover, procedural error by the administrative judge is of no legal
     consequence unless it is shown to have adversely affected a party’s substantive
     rights.   Karapinka v. Department of Energy, 6 M.S.P.R. 124, 127 (1981);
     see 5 C.F.R. § 1201.115(c). The proponent of the alleged error bears the burden
     of demonstrating that the error adversely affected those rights.          Karapinka,
     6 M.S.P.R. at 127. Here, the appellant has failed to show any prejudicial error
     denigrating the appellant’s substantive rights resulting from the administrative
     judge’s alleged error. See id. The administrative judge apprised the appellant of
     her burden of proving by preponderant evidence the Board’s jurisdiction and
     informed her of the possibility that the Board might lack jurisdiction over her
     claim. IAF, Tab 3 at 1-2. The appellant was on notice from the show cause order
     that the record was limited to submitting argument and evidence on the
                                                                                         6

      jurisdictional issue and that the record would close on November 5, 2013, unless
      instructed otherwise.     Id. at 2-3.      Accordingly, the appellant had a full
      opportunity to submit argument and evidence on the jurisdictional issue and has
      failed to show that any of the alleged procedural errors negatively affected her
      substantive rights.
¶10         In her petition for review, the appellant alleges that the administrative judge
      dismissed her appeal in retaliation for having filed it and for having “blown the
      whistle” on OPM’s alleged fraud. PFR File, Tab 1 at 2-3, 5. We interpret her
      reprisal claim as an allegation that the administrative judge was biased against
      her. In making a claim of bias or prejudice against an administrative judge, a
      party must overcome the presumption of honesty and integrity that accompanies
      administrative adjudicators. Oliver v. Department of Transportation, 1 M.S.P.R.
      382, 386 (1980). An allegation of bias by an administrative judge must be raised
      as soon as practicable after a party has reasonable cause to believe that grounds
      for disqualification exist and must be supported by an affidavit.        Lee v. U.S.
      Postal Service, 48 M.S.P.R. 274, 280-82 (1991).            An administrative judge’s
      conduct during the course of a Board proceeding warrants a new adjudication
      only if the administrative judge’s comments or actions evidence “a deep-seated
      favoritism or antagonism that would make fair judgment impossible.” Bieber v.
      Department of the Army, 287 F.3d 1358, 1362-63 (Fed. Cir. 2002) (quoting Liteky
      v. United States, 510 U.S. 540, 555 (1994)).         Here, the appellant’s vague,
      unsupported allegations that the administrative judge was predisposed to rule
      against her do not satisfy these standards. The appellant has not supported her
      claims with an affidavit, and there is nothing in the record to support a finding of
      bias by the administrative judge.     The administrative judge’s dismissal of the
      appellant’s initial appeal does not show bias. See Caracciolo v. Department of
      the   Treasury,   105   M.S.P.R.    663,   ¶ 14   (2007)    (disagreement   with   an
      administrative judge’s rulings in an earlier appeal is insufficient to establish
                                                                                             7

      bias). Therefore, the appellant has not established that the administrative judge
      was biased against her.
¶11         To the extent that the appellant disagrees with the Board’s decision in past
      appeals, the appellant has no further right to review of those appeals by the
      Board. 2 In conclusion, the appellant has not provided a reason to disturb the
      administrative judge’s finding that the Board lacks jurisdiction over her appeal.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                 United States Court of Appeals
                                     for the Federal Circuit
                                   717 Madison Place, N.W.
                                    Washington, DC 20439

            The court must receive your request for review no later than 60 calendar
      days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
      27, 2012). If you choose to file, be very careful to file on time. The court has
      held that normally it does not have the authority to waive this statutory deadline
      and that filings that do not comply with the deadline must be dismissed. See
      Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the federal law that gives you this right. It is found in
      Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.

      2
         For instance, the administrative judge’s initial decision in Wrighten v. Office of
      Personnel Management, MSPB Docket Nos. AT-831M-00-0603-B-1 and AT-0831-01-
      0324-B-1, became the Board’s final decision on January 23, 2002, after neither party
      filed a petition for review of the initial decision dated December 19, 2001. The U.S.
      Court of Appeals for the Federal Circuit dismissed her appeal for failure to prosecute in
      accordance with the court’s rules. Wrighten v. Office of Personnel Management, 66 F.
      App’x 882 (Fed. Cir. 2003).
                                                                                8

Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,   at   our    website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.